Paterson, J.
The only question raised by appellant which is worthy of consideration is, whether the court below had jurisdiction of the subject-matter. The complaint refers to the copy of the mortgage attached thereto for a description of the property. It is described therein as follows: “The real property situate in the Eancho Santiago de Santa Ana, county of Los Angeles, state of California, and described as follows, to wit: The northwest quarter of lot No. 3, of block C, containing ten acres of land in the A. B. Chapman tract, according to the survey thereof made by Frank Lecouvrer in the year 1870, being a portion of the northwest quarter of section 33, township 4 south, range 9 west, of San Bernardino base and meridian.” There is no allegation that the property described in the mortgage is a portion *211mortgage, been taken from the county of Los Angeles to create the county of Orange; but, as a matter of fact, township 4 south, range 9 west, of San Bernardino base and meridian, is a part of that territory, and it is a fact of which the court takes judicial notice. (Code Civ. Proc., sec. 1875, subds. 3, 8.)
Judgment affirmed.
Works, J., and Fox, J., concurred.